DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as the claim objections and 35 USC 112 rejections from the prior Office action have been overcome, the prior art of record fails at least fails to disclose or make obvious that the second annular protrusion has a greater protruding amount with respect to the second surface than the first protrusion (i.e. also with respect to the second surface) and in combination with the other claimed limitations. Additionally Examiner notes modifying other relevant references such as Shivak (US 3,747,963), which disclose all of the other claim limitations of at least claim 1, would not appear to be obvious absent improper hindsight without an explicit teaching of such as applicant discloses such is done for a specific purpose (see the specification at paragraph 18).
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675